DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both handles (Figs. 1A-1B; paragraphs [0066]) and body (Figs. 5A-5B and 7-8; paragraphs [0073], [0075] and [0076]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hexagonal-shaped body (claims 1 and 13), the octagonal-shaped body (claims 1 and 13), and eyelets (405) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,671,928 to Groh (hereafter Groh ‘928) and Patent Application Publication No. 2015/0239617 to Verdekal.
Regarding claim 1, Groh ‘928 discloses the claimed invention, except Groh ‘928 discloses the body being rectangular-shaped instead of irregular shaped comprising at least one of a star shape, a hexagonal shape, and an octagonal shape.  Verdekal shows that an irregular body comprising a star-shaped body is an equivalent structure known in the art (Figs. 6 and 32).  Therefore, because the two body shapes were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to 
Substituting the rectangular-shaped body in Groh ‘928 for an irregular body comprising a star-shaped body, as discussed above, meets the recitation “a front face, in which said front face comprises a proximate five-pointed star shape front face; a back face, in which said back face comprises a proximate five-pointed star shape back face”.
Regarding claim 2, substituting the rectangular-shaped body in Groh ‘928 for an irregular body comprising a star-shaped body, as discussed above, meets the recitation “said irregular shaped body further comprises a first vertex disposed on a center top portion of said front face; and a second vertex disposed on a center top portion of said back face.”
Regarding claim 3, substituting the rectangular-shaped body in Groh ‘928 for an irregular body comprising a star-shaped body, as discussed above, meets the recitation “at least two vertices disposed on said front face; at least two vertices being disposed on said back face”, as well as the structure implied by the functional recitation “wherein said two front face vertices and two back face vertices are configured to be operable for making a mouth of said bag or wrap implement wider.”
Regarding claim 4, Groh ‘928 discloses the handles are formed from cords (13 and 14) knotted together to form a single, continuous loop (Fig. 5), which meets the recitation “a single rope, in which said single rope is configured to form said front and back handles.”
Regarding claim 5, Groh ‘928 discloses the single rope, as discussed above, runs through the first and second top front perforations to form the front handle.  Moreover, providing the body with an irregular shaped body in the Groh ‘928 bag, as in Verdekal and discussed above, meets the structure implied by the functional recitation that the front handle “is configured to be operable for carrying said load placed in said irregular shaped body.”
Regarding claim 6, Groh ‘928 discloses the single rope, as discussed above, runs through the first and second top back perforations to form the back handle.  Moreover, providing 
Regarding claim 12, Groh ‘928 discloses a bag (A) comprising means (sides and bottom of bag A) for enclosing an object or item; means (portions of cords 13 and 14 at the bottom 6 of the bag A) for supporting the object or item placed in the enclosing means; means (cords 13 and 14) for creating the supporting means; means (openings 1 and 2) for running the creating means in a front top portion of a front face of the enclosing means; means (openings 1 and 2) for running the creating means in a back top portion of a back face of the enclosing means; means (openings 7 and 8) for running the creating means in a bottom base of the enclosing means; and means (portions of cords 13 and 14 at the bottom 6 of the bag A) for carrying a load placed in the body.  However, Groh ‘928 discloses the means for enclosing an object being rectangular shape instead of a five-pointed star shape.  Verdekal shows that a five-pointed star-shaped enclosing means is an equivalent structure known in the art (Figs. 6 and 32).  Therefore, because these two enclosing means shapes were art-recognize equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the rectangular shape of the enclosing means in Groh ‘928 with a five-pointed star shape.
Insofar as the five-pointed star-shaped enclosing means in Verdekal discloses a vertex disposed on a center top section of the enclosing means, and additional vertices disposed about the top section of the enclosing means (Fig. 32), substituting the rectangular shape of the enclosing means in Groh ‘928 with a five-pointed star shape, as discussed above, meets the recitation “means for making a mouth of said bag or wrap implement wider”.
Regarding claim 13, Groh ‘928 discloses the claimed invention, except Groh ‘928 discloses the body being rectangular-shaped instead of irregular shaped comprising at least one of a star shape, a hexagonal shape, and an octagonal shape.  Verdekal shows that an irregular 
Substituting the rectangular-shaped body in Groh ‘928 for an irregular body comprising a star-shaped body, as discussed above, meets the recitation “at least two vertices disposed on said front face; at least two vertices being disposed on said back face”, as well as the structure implied by the functional recitation “wherein said two front face vertices and two back face vertices are configured to be operable for making a mouth of said bag or wrap implement wider.”
Regarding claim 14, substituting the rectangular-shaped body in Groh ‘928 for an irregular body comprising a star-shaped body, as discussed above, meets the recitation “a first vertex disposed on a center top portion of said front face; and a second vertex disposed on a center top portion of said back face.”
Regarding claim 15, Groh ‘928 discloses the handles are formed from cords (13 and 14) knotted together to form a single, continuous loop (Fig. 5), which meets the recitation “a single rope, in which said single rope is configured to form said front and back handles.” 
Moreover, substituting the rectangular-shaped body in Groh ‘928 for an irregular body comprising a star-shaped body, as discussed above, meets the recitation “at least two vertices disposed on said front face; at least two vertices being disposed on said back face”, as well as the structure implied by the functional recitation “wherein said two front face vertices and two back face vertices are configured to be operable for making a mouth of said bag or wrap implement wider.”
Regarding claim 16, Groh ‘928 discloses the single rope, as discussed above, runs through the first and second top front perforations to form the front handle.  Moreover, providing 
Regarding claim 17, Groh ‘928 discloses the single rope, as discussed above, runs through the first and second top back perforations to form the back handle.  Moreover, providing the body with an irregular shaped body in the Groh ‘928 bag, as in Verdekal and discussed above, meets the structure implied by the functional recitation that the back handle “is configured to be operable for carrying said load placed in said irregular shaped body.”

Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,671,928 to Groh (hereafter Groh ‘928) and Patent Application Publication No. 2015/0239617 to Verdekal as applied to claims 1-4 and 13-16 above, and further in view of U.S. Patent No. 1,490,922 to Groh (hereafter Groh ‘922).
Regarding claim 7, Groh ‘928 and Verdekal disclose the claimed invention, as discussed above, except for the single rope being configured to run through the first, second, third, and fourth perforations to form an “X” shape on an external bottom part of the body.  Groh ‘922 teaches that it is known in the art to configure a single rope (cords 2 and 3 knotted together to form a single, continuous loop) to run through first, second, third, and fourth perforations (8) to form an “X” shape on an external bottom part of a body in an analogous bag (Fig. 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the single rope to run through the first, second, third, and fourth perforations to form an “X” shape on an external bottom part of the body in the Groh ‘928 bag, as in Groh ‘922, in order to support a load.
Regarding claim 8, Groh ‘928, Verdekal, and Groh ‘922 disclose the claimed invention, as discussed above, Groh ‘928 (as modified by Groh ‘922) especially shows the single rope having a length equal to four times the bag height plus twice the diagonal distance between 
Regarding claim 18, Groh ‘928 and Verdekal disclose the claimed invention, as discussed above, except for the single rope being configured to run through the first, second, third, and fourth perforations to form an “X” shape on an external bottom part of the body.  Groh ‘922 teaches that it is known in the art to configure a single rope (cords 2 and 3 knotted together to form a single, continuous loop) to run through first, second, third, and fourth perforations (8) to form an “X” shape on an external bottom part of a body in an analogous bag (Fig. 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the single rope to run through the first, second, third, and fourth perforations to form an “X” shape on an external bottom part of the body in the Groh ‘928 bag, as in Groh ‘922, in order to support a load.
Regarding claim 19, configuring the single rope to run through the first, second, third, and fourth perforations to form an “X” shape on an external bottom part of the body in the Groh ‘928 bag, as in Groh ‘922 and discussed above, meets the recitation “said single rope crisscrosses diagonally across said bottom base through said first, second, third, and fourth bottom perforations.”

Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,671,928 to Groh (hereafter Groh ‘928), Patent Application Publication No. 2015/0239617 to Verdekal, and U.S. Patent No. 1,490,922 to Groh (hereafter Groh ‘922) as s 1-4, 7, 13-15, and 19 above, and further in view of U.S. Patent No. 2,960,136 to Ziff.
Regarding claims 9 and 20, Groh ‘928, as modified and discussed above, discloses the claimed invention, except for a side cardboard that is configured to match the shape of an internal side of the body and glued to the body’s internal side.  Ziff teaches that it is known in the art to provide a side cardboard (20; Fig. 7) that is configured to match the shape of an internal side of a body and glued to the body’s internal side in an analogous bag (column 2, lines 8-22).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a side cardboard that is configured to match the shape of an internal side of the body and glued to the body’s internal side in the modified Groh ‘928 bag, as in Ziff, in order to stiffen the body of the bag, which meets the structure implied by the functional recitation “being operable to give additional strength to the shape of the body while in use.”
Regarding claim 10, Groh ‘928, as modified and discussed above, discloses the claimed invention, except for a cardboard base that is configured to be glued to the bottom base.  Ziff teaches that it is known in the art to provide a cardboard base (20; Fig. 7) that is configured to be glued to a bottom base in an analogous bag (column 2, lines 8-22).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a cardboard base that is configured to be glued to the bottom base in the modified Groh ‘928 bag, as in Ziff, in order to stiffen the body of the bag.
Regarding claims 11 and 20, Groh ‘928, as modified and discussed above, discloses the claimed invention, especially the plurality of perforations (7 and 8) in the bottom base.  However, Groh ‘928 does not disclose plastic eyelets configured to engage the plurality of perforations in the bottom base.  Groh ‘922 teaches that it is known in the art to engage a plurality of perforations (8) with eyelets (12).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide eyelets .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734